Citation Nr: 0021168	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-20 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for polymyositis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to May 
1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO and the 
Board.

2.  The clinical evidence of record is in equipoise as to the 
in-service onset of the veteran's polymyositis.


CONCLUSION OF LAW

The veteran's polymyositis was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records indicate that between 
1979 and 1984 the veteran was seen on numerous occasions for 
musculoskeletal complaints, including recurrent sprains of 
the right ankle secondary to right ankle fracture.  Also, the 
veteran was seen for a right thumb sprain in April 1980 and 
anterior leg pain in March 1982.  The veteran's leg pain was 
diagnosed as functional pain, subsequent to a normal physical 
examination.  The veteran sought treatment for mid-back pain 
in June 1984.  At that time, tender scapular muscles were 
noted and muscle sprain was diagnosed.  The veteran was 
prescribed Ibuprofen.  A February 1985 bone scan revealed 
symmetric increased uptake in the tibial cortices 
bilaterally, which was noted to be consistent with tibial 
stress reactions.  A March 1986 examination reflects the 
veteran's reports of swollen and painful joints and 
arthritis, rheumatism, or bursitis.  An April 1986 periodic 
examination notes the veteran's chronic right ankle pain.

A review of the clinical evidence of record shows that the 
veteran had complaints of mild diffuse myalgias and 
arthralgias in 1994.  Polymyositis was then clinically 
diagnosed in 1995.

A medical article submitted by the veteran indicates that 
symmetric proximal muscle weakness is the dominant clinical 
feature of polymyositis, but this weakness is variable in its 
onset, progression, and severity.  In some individuals, 
symptoms appear suddenly and progress rapidly, but more 
typically, symptoms develop insidiously over months to years, 
with the individual unable to pinpoint the onset of the 
disease.

An April 1996 letter from one of the veteran's private 
physicians, A. R. C., D. O., states that the veteran's 
medical records disclose complaints of back and leg pain 
going back to 1981.  The medical probability was that these 
complaints were early manifestations of the veteran's present 
polymyositis.

A November 1996 VA examination reflects the veteran's 
reported history of developing mild diffuse myalgias and 
arthralgias in 1994.  At that time, he was being seen for 
lower back pain.  The diagnosis was degenerative joint 
disease and weight gain.  The veteran stated that over the 
course of time between 1985 and the present, he had 
progressive difficulties with myalgias, cramping, and 
arthralgias.  The veteran was subsequently diagnosed with 
polymyositis in late 1995.  At that time, the veteran had CPK 
values greater than 900, as well as an elevated amylase, and 
he complained of diffuse muscle tenderness.  The veteran had 
a negative EMG and muscle biopsy in the summer of 1995.  The 
veteran also stated that the complaints with which he 
presented at the VA were consistent with the complaints that 
he had in service.  The examiner did not discuss the onset of 
the veteran's polymyositis.

In February 1997, Dr. A. R. C. reiterated his opinion that 
the veteran had a long history of polymyositis, which 
undoubtedly began in 1981.  Dr. A. R. C. stated that his 
opinion was based upon review of the veteran's medical 
records and was to a reasonable medical probability.

A private medical record from Arizona Family Care Associates 
(also dated in February 1997) indicates that the onset of the 
veteran's polymyositis was indeterminate, but the veteran had 
had musculoskeletal problems since the early 1980s.

A June 1997 VA examination reflects the veteran's reports of 
having had multiple arthralgias and myalgias while in 
service.  According to the veteran, these multiple myalgias 
and arthralgias began to increase in severity in the late 
1980s and continued after the veteran's discharge from 
service.  This examination also reflects the veteran's post-
service medical history as to the diagnosis of polymyositis.  
Subsequent to examination, the diagnosis was polymyositis 
with minimal proximal muscle weakness.  The examiner noted 
that the onset of this diagnosis in terms of objective 
laboratory findings was in 1994.  However, the veteran's 
subjective complaints dating back to the 1980s could 
certainly be consistent with a diagnosis of polymyositis.  
The examiner also stated that with evaluating prior medical 
record notes and physical examinations, it was extremely 
difficult to pinpoint the exact onset, as often times the 
diagnosis and symptomatology could be somewhat nebulous.  The 
veteran also suffered from severe neck and back pain, which 
could certainly contribute to the veteran's overall condition 
and may have been exacerbated by the excess physical activity 
and training required of the veteran during service.  The 
examiner indicated that the timing of the onset of the 
veteran's polymyositis would mainly have to be made on 
subjective evidence, as there was apparently no objective 
evidence of CPK values, EMG testing, or muscle biopsy prior 
to 1994.

A November 1997 VA examination addresses the temporal 
relationship between the diagnosis of polymyositis and the 
veteran's service.  The examiner stated that the muscle pain 
and weakness the veteran experienced in service could be 
attributed to polymyositis and would be consistent with such 
a diagnosis.  Without actual CPK values or muscle biopsy from 
that time, however, nothing further could be stated.

An April 1998 letter from one of the veteran's physicians at 
the VA, J. E., M. D., indicates that the veteran had been 
followed by the Rheumatology Clinic for several years.  The 
veteran's complaints of muscle pain and weakness dating back 
to approximately 1985 were consistent with the systemic 
myopathy subsequently diagnosed.

A May 2000 independent medical opinion, which was requested 
by the Board, recounts the veteran's various in-service 
complaints, diagnoses, and treatment.  This opinion also 
reflects the veteran's documented post-service complaints and 
medical treatment.  It was noted that the usual presentation 
of polymyositis was weakness of the proximal musculature over 
a period of weeks to months, rather than years.  An exception 
to this was inclusion body myositis that could be diagnosed 
by muscle biopsy.  Dr. D. L. stated that she found no record 
of a full neurologic evaluation, including muscle strength or 
report of muscle enzymes (CPK), during the veteran's period 
of active duty.  Dr. D. L. also stated that a diagnosis of 
polymyositis was definite when two of four conditions were 
met.  Specifically, the individual had proximal muscle 
weakness, or there were typical changes on electrodiagnostic 
testing, or there were inflammatory changes on muscle biopsy, 
or there were elevated muscle enzymes.  Fasciculations were 
not a usual feature of polymyositis.  Dr. D. L. noted that 
the fact that the veteran continued to have chronic, severe 
pain despite treatment suggested an alternative diagnosis 
such as fibromyalgia.  Certainly many of the veteran's 
musculoskeletal complaints during service and presently could 
be explained by orthopedic and soft tissue disorders.  In 
conclusion, from the available evidence, she could not link 
the veteran's complaints of musculoskeletal pain during 
service to his current diagnosis of polymyositis.  The 
veteran's medical records did not show complaints of 
weakness, documented muscle weakness, or elevated muscle 
enzymes.  Additionally, there was no laboratory confirmation 
of the present diagnosis of polymyositis and no records of 
exclusion of other causes of elevated muscle enzymes, such as 
hypothyroidism.

III.  Analysis

Upon review of the pertinent evidence of record, the Board 
finds this evidence to be in equipoise as to whether the 
veteran's polymyositis had its onset in service.  Accordingly 
then, applying the benefit of the doubt, the Board finds that 
service connection for polymyositis is established.  The 
veteran's claim is granted.

Initially, the Board notes the clinical evidence of record 
directly against the veteran's claim, the May 2000 
independent medical opinion obtained by the Board, in which 
it was stated that the veteran's complaints of 
musculoskeletal pain during service could not be linked to 
the current diagnosis of polymyositis.  With respect to this 
opinion, the Board finds that it is based upon review of the 
veteran's service and post-service medical records and that 
the rationale for the opinion expressed is stated.  In 
effect, the Board finds this opinion to carry great weight.

As to the evidence in direct support of the veteran's claim, 
the Board notes the opinions expressed by the veteran's 
private physician, Dr. A. R. C., and the opinion expressed by 
one of the veteran's VA physicians, Dr. J. E., in which it 
was unequivocally stated that the veteran's polymyositis had 
its onset while he was in service.  The opinions expressed by 
Dr. A. R. C. were based upon review of the veteran's medical 
records and were stated to be a reasonable medical 
probability.  The opinion expressed by Dr. J. E. was, 
apparently, based upon the veteran's several years of 
treatment at the Rheumatology Clinic.

As to the evidentiary weight given to this latter evidence, 
the Board cannot ignore the additional evidence of record 
that specifically states that determining the onset of 
polymyositis is difficult, as it is variable in its onset and 
progression of symptomatology.  It can appear suddenly and 
progress rapidly, or it can develop over months to years.  As 
such, when considering that there is credible medical 
evidence showing service incurrence of the veteran's 
polymyositis, although rebutted by other credible medical 
evidence, and clinical recognition of indeterminate onset of 
polymyositis, the Board finds that the facts in this instance 
require application of the doctrine of reasonable doubt.  See 
38 U.S.C.A. § 5107(b).  The veteran's polymyositis was 
incurred in service.


ORDER

Service connection for polymyositis is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

